DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of April 7, 2020. The rejections are stated below. Claims 1-9 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments regarding 35 U.S.C. 103 have been considered but are moot in  view of new grounds of rejection..  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   
Examiner notes that the improvements discussed are to the abstract idea of sharing system itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Interpretation
3.         In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility[1]. See MPEP 2103(c).  
Intended Use
4.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). 
 Claim 1 is drawn to intended use.  Claim 1 recites “at least one processor configured to execute a program stored in a memory, so as to:” The limitation of “receive a usage request from a user terminal of the plurality of the user terminals,, wherein the usage request includes a usage user and a usage article, after receiving the usage request, determine whether the usage article is currently being used based on information of the articles stored in the management database; based upon a determination that the usage article is not currently being used, update the management database, and transmit, to the storage facility terminal, a transport instruction to cause the vehicle to transport the usage article from the storage facility to the relay facility corresponding to the usage user“ does not differentiate the claims from the prior art.
Claim 2 is drawn to intended use.  Claim 2 recites “wherein the at least one processor is further configured to perform return processing of the article.” The limitation of “wherein the at least one processor is further configured to perform return processing of the article, wherein, when a return request is received, which is transmitted from the user terminal and which includes a return user and a return article, transmit, to the relay facility terminal corresponding to the return user, a transport instruction to cause the vehicle to transport the return article to the storage facility“ does not differentiate the claims from the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a computer implemented system for transferring funds.
Claim 1 is directed to the abstract idea of “sharing system” which is grouped under “organizing human activity… commercial or legal interactions” [business relations or sales activities) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a sharing system, comprising”
a … for storing an …, wherein the … includes a …;
a plurality of … provided on a circulation route of a … to share the article with a plurality of users, wherein the plurality of … includes a plurality of …;
a …; and 
a management … connected, through a …, to each of the …, the … and the…
wherein the management …, comprises:
a … that includes … including the … stored in the … , and user information of the plurality of users; and 
at least one… configured to execute a … stored in a …, so as to:
receive a usage request from a plurality of the …, wherein the usage request includes a usage user and a usage article,
after receiving the usage request, determined whether the usage .. is currently being used based on information of the articles stored in the management …;
based upon  a determination that the usage … is not currently being used, update the management …, and transmit, to the …, a transport instruction to cause the … to transport the … from the … to the … corresponding to the user. 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a management apparatus connected to a plurality of user terminals, a storage facility terminal provided in the storage facility, and a plurality of relay facility terminals respectively provided in the plurality of relay facilities through a network, wherein the management apparatus includes a usage processing unit configured to perform usage processing of the article,” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of “receiving a usage request which is transmitted from the user, transport instruction to transport to…” by the computer).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize preventing fraudulent transactions (“receive a usage request which is transmitted from the user, transport instruction to transport to…” by the computer) using computer technology (a management apparatus connected to a plurality of user terminals, a storage facility terminal provided in the storage facility, and a plurality of relay facility terminals respectively provided in the plurality of relay facilities through a network, wherein the management apparatus includes a usage processing unit configured to perform usage processing of the article,]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
The limitations of claim 2-9 further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim Rejections – 35 USC §112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
8.	Claim 1 recites “based upon a determination that the usage article is not currently being used, update the management database, and transmit, to the storage facility terminal, a transport instruction to cause the vehicle to transport the usage article from the storage facility to the relay facility corresponding to the usage”. However, the specification does not provide details on what the limitation, comprises  “transport instruction” comprises. Applicant’s specification does not disclose what a “transport instruction” is other than its inclusion of user information (e.g. para 45 “The transport instruction includes the information of the usage user and the relay facility E corresponding to the usage user.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).  Dependent claims 2-9 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.
9.	Claim 2 recites “wherein, when a return request is received, which is transmitted from the user terminal and which includes a return user and a return article, transmit, to the relay facility terminal corresponding to the return user, a transport instruction to cause the vehicle to transport the return article to the storage facility”. However, the specification does not provide details on what the limitation, comprises  “transport instruction” comprises. Applicant’s specification does not disclose what a “transport instruction” is other than its inclusion of user information (e.g. para 45 “The transport instruction includes the information of the usage user and the relay facility E corresponding to the usage user.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
New Matter
10.	Claim 1 recites “at least one processor configured to execute a program stored in a memory, so as to:.. after receiving the usage request, determine whether the usage article is currently being used based on information of the articles stored in the management database, based upon a determination that the usage article is not currently being used, update the management database”. According to Applicant’s Specification, however, the determination is performed by a single “usage processing unit” (Pg Pub 0044). Claims 2-9 do not remedy the deficiency of claim 1 and stands rejected on the same grounds.
11.	Claim 7 recites “management database includes availability information of the articles to determine whether or not the article is currently being used”. According to Applicant’s Specification, however, the determination is performed by a “usage processing unit” (Pg Pub 0044).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeira et al. [US Pub No. 2019/0318549 A1] in view of Wengreen et al. [US Patent No. 10,282,625 B1].

14.	Regarding claim 1, Zeira discloses a sharing system, comprising:
 a storage facility for storing an article, wherein the storage facility includes a storage facility terminal (0092);
a plurality of relay facilities provided on a circulation route of a vehicle to share the article with a plurality of users (0019). 
Zeira does not disclose however Wengreen discloses a management apparatus connected, through a network, to each of: the storage facility terminal, the plurality of facility terminals (Wengreen Col. 17 lines 14-35).
Zeira does not disclose however Wengreen discloses  wherein the management apparatus comprises: a management database that includes articles including the article stored in the storage facility, and user information of the plurality of users; and at least one processor configured to execute a program stored in a memory, so as to (Wengreen Col. 17 lines 14-35).
Zeira does not disclose however Wengreen discloses receive a usage request from a user terminal of the plurality of the user terminals,, wherein the usage request includes a usage user and a usage article (Wengreen Col. 17 lines 14-35).
Zeira does not however Wengreen after receiving the usage request, determine whether the usage article is currently being used based on information of the articles stored in the management database, (Wengreen Col. 17 lines 14-35).  
Zeira does not disclose however Wengreen discloses based upon a determination that the usage article is not currently being used, update the management database, and transmit, to the storage facility terminal, a transport instruction to cause the vehicle to transport the usage article from the storage facility to the relay facility corresponding to the usage (Wengreen Col. 17 lines 14-35).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Wengreen.  The rationale to combine the teachings would be for managing joint ownership of a vehicle by multiple owners.

15.	Regarding claim 2, Zeira in view of Wengreen disclose the sharing system according to claim 1, wherein the at least one processor is further configured to perform return processing of the article (Wengreen Col. 17 lines 14-35), wherein, when a return request is received, which is transmitted from the user terminal and which includes a return user and a return article, transmit, to the relay facility terminal corresponding to the return user, a transport instruction to cause the vehicle to transport the return article to the storage facility, (Wengreen 0046). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Wengreen.  The rationale to combine the teachings would be the need for systems and methods that enable self-driving vehicles to perform actions based upon particular events.

16.	Regarding claim 3, Zeira in view of Wengreen disclose the sharing system according to claim 1, wherein the at least one processor is further configured to perform payment for a usage fee of the usage article using a payment method associated with the usage user  (Wengreen Col. 17 lines 14-35). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Wengreen.  The rationale to combine the teachings would be the need for systems and methods that enable self-driving vehicles to perform actions based upon particular events.

17.	Regarding claim 4, Zeira in view of Wengreen disclose the sharing system according to claim 3, wherein the at least one processor is further configured to use a payment method associated with an owner of the article, as the payment processing (Wengreen Col. 17 lines 14-35). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Wengreen.  The rationale to combine the teachings would be the need for systems and methods that enable self-driving vehicles to perform actions based upon particular events.

18.	Regarding claim 5, Zeira in view of Wengreen disclose the sharing system according to claim 1, wherein the user information stored in the management database includes information that associates the user with the relay facility (Zeira 0085).

19.	Regarding claim 6, Zeira in view of Wengreen disclose the sharing system according to claim 5, wherein the user information stored in the  management database includes information that associates, the user with a payment method (Zeira 0085).


20.	Regarding claim 8, Zeira in view of Wengreen disclose the sharing system according to claim 7, wherein management database includes a usage fee associated for each of the articles (Zeira 0085).

21.	Regarding claim 9, Zeira in view of Wengreen disclose the sharing system according to claim 7, wherein in the management database, includes an owner and a storage fee for each of the articles (Zeira 0085).

Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zeira et al. [US Pub No. 2019/0318549 A1] in view of Wengreen et al. [US Patent No. 10,282,625 B1] and further in view of Simoudis [US Pub No. 2020/0363220 A1].

24.	Regarding claim 7, Zeira does not disclose however Simoudis teaches management database includes availability information of the articles to determine whether or not the article is currently being used (Simoudis 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Zeira to include the teachings of Simoudis.  The rationale to combine the teachings would be a need for methods and systems for providing products or services for use with vehicles, such as fully autonomous, pilotless vehicles.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [[1] See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)